DETAILED ACTION
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 4, the phrase “a support mechanism” is unclear and confusing as presently set forth since it is not known whether this is a new and distinct limitation, or if it is a reference back to the previously defined “a support mechanism” as stipulated in Claim 1.  In Claim 6, line 2, the phrase “the wall” does not have a proper antecedent basis.  In Claims 7-9, the use of the phrase “and/or” {such as in line 5 of Claim 7 as an example} is deemed indefinite since the phrase may attempt to join two distinct embodiments, where the embodiment of Species B (figures 9-10) is on the record as being elected.  For example, in Claim 7, Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 13-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., [US 2011/0050065].  Lee teaches of a household appliance (refrigerator), comprising: a main body (10) formed with a chamber (13) having an opening (fig. 2); a drawer door (20) configured to selectively close or open the chamber; a support mechanism (30, 40), connected between the drawer door and the main body and movably connecting the drawer door to the main body (shown); a cable (92) extending between the main body and the drawer door [0118]; a guidance mechanism (shown in figs. 6 & 8) configured to guide the cable, the guidance mechanism being configured to move with the drawer door and including a bendable member (90), the bendable member being configured to move along a moving path having a bent portion As to Claim 2, the limiting mechanism is fixedly secured in the chamber (note fig. 2, showing (50, 71) fixed inside the chamber).  As to Claim 4, the limiting mechanism comprises a limiting member (72a, 72b) connected to a support mechanism (30, 40) - as one example.  As to Claim 5, the support mechanism comprises a fixed rail (31) fixedly secured on the main body, and the limiting member is connected to the fixed rail via interconnecting rail components.  As to Claim 6, the limiting member is located between the fixed rail and a wall (bottom wall) of the chamber (note fig. 5, the limiting member is deemed between the structures in a vertical orientation).  As to Claim 7, the limiting mechanism comprises a limiting portion (broadly viewed as the rack (43) which is coupled to (50) and drives the movement of the drawer door) configured to limit a deviation of the bendable member from the moving path in a height direction of the chamber when the bendable member moves (it is viewed that the overall height of the bendable member is a fixed variable due to the mounted end points of (90) as the drawer door is moved via (43, 50)).  As to Claim 8, the appliance further including an inherent cable exit portion [0118] located on a side wall of the chamber (the cable has one end connected to a power source which would naturally extend through a wall of the chamber in order to be connected to a wall outlet); and wherein, the moving path includes a first path extending backward from the cable exit portion (fig. 9), a second path spaced at an interval with the first path in a height direction of the chamber (fig. 8), and the bent portion connecting the first path to the second path (shown), and the first path is parallel to the second path (shown); and As to Claim 9, the limiting portion is located above the second path in the height direction of the chamber.  As to Claim 13, the support mechanism comprises a fixed rail (31) secured on the main body, and the limiting portion is connected to the fixed rail via interconnecting rail components.  As to Claim 14, the limiting portion is located between the fixed rail and a wall (bottom wall) of the chamber.  As to Claim 15, the bendable member comprises a chain (shown as a chain).  Regarding Claims 16-17, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  As to Claim 18, the appliance further comprising a self-closing unit (153), by way of the retracting action afforded by the drive device (150), secured on the fixed rail via coupling with (61), wherein the limiting member is located in front of the self-closing unit (fig. 2).  Regarding Claim 20, again, Lee teaches of a household appliance (refrigerator), comprising: a main body (10) containing a chamber (13) with an opening (shown); a drawer door (20) configured to selectively close or open the chamber; a support mechanism (30, 40) connected between the drawer door and the main body and movably connecting the drawer door with the main body; and a cable (92) led from a cable housing (152) secured on the main body to the drawer door and guiding a chain (90) of the cable; the cable housing including a guiding portion (downward leg for instance – fig. 7) disposed to extend along the chain (fig. 9).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various household appliances with guiding and supporting mechanisms for movable components associated with the appliances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
November 16, 2021

/James O Hansen/Primary Examiner, Art Unit 3637